Title: To James Madison from James Burn, 10 March 1824
From: Burn, James
To: Madison, James


        
          Dear Sir
          Balte. 10th. Mar 1824.
        
        I should not again have trespass’d upon your goodness, did not a sense of propriety (in my humble judgement) compell an acknowledgement of the receipt of your much esteemed favor of the 3d. Ulto., & at same time to tender my most gratefull thanks for your very polite attention to myself, & kind wishes express’d, in regard to my son. With perfect esteem I am Dear Sir your obedient servant
        
          James Burn
        
      